Citation Nr: 1752555	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for an inguinal hernia.

2.  Entitlement to a compensable rating for a inguinal hernia scar.

3.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of this proceeding is associated with the claims file.  At the hearing, the Veteran waived RO consideration and submitted additional evidence that has been associated with the claims file.

In July 2017, the Veteran notified the Board that he rescinded his VSO representation and said that he would represent himself in these proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that the inguinal hernia is recurrent and requires the use of a support truss or belt.

2.  The preponderance of evidence is against the finding that the inguinal hernia scar is not unstable or painful.

3.  Bilateral sensorineural hearing loss was first manifested during active duty service or the first post-service year and the preponderance of the competent and credible evidence is for a finding that hearing loss is related to military service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for an inguinal hernia have not been met.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2017).

2.  The criteria for a compensable rating for an inguinal hernia scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7804 (2017).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in March 2010 for the Veteran's bilateral hearing loss claim and July 2010 for the Veteran's inguinal hernia and inguinal hernia scar claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, VA obtained all relevant medical records and evidence identified by the Veteran except those otherwise identified as unavailable or lost.  See March 2010 correspondence; June 2011 correspondence; January 2014 correspondence.  The Board acknowledges that the record shows that the Veteran's service department records are "fire-related" (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri).  In instances where a Veteran's service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  As such, although the Board is unable to verify the particulars of the Veteran's active duty service and training, in the absence of his service department records, the Board is nonetheless of the opinion that the experiences described below by the Veteran are consistent with his active duty service.  

Additionally, VA further assisted the Veteran by providing the Veteran appropriate VA medical examinations in May 2010 for his bilateral hearing loss claim and March 2011 for his inguinal hernia and inguinal hernia scar claims.  As such, VA also met its duty to assist the Veteran.  

II. Legal Criteria

As an initial matter, with respect to both service connection and increased rating claims, whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 
Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish a right to compensation for a present disability, a veteran must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis for certain chronic diseases if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic disease of the nervous system, including sensorineural hearing loss, is a chronic disease and the Board will therefore consider whether entitlement to service connection for bilateral hearing loss is warranted pursuant to 38 C.F.R. §§ 3.303(b) and 3.307.

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

With respect to the claim for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With respect to the inguinal hernia claim, under Diagnostic Code 7338, a 0 percent rating is assigned inguinal hernia that is reducible or without true hernia protrusion; or inguinal hernia that is not operated, but is remediable.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2017).  An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1 (2017).

With respect to the inguinal hernia scar claim, under Diagnostic Code 7804, a 0 percent evaluation is granted unless there are one or two scars that are unstable or painful.  A 10 percent evaluation is granted when there are one or two scars that are unstable or painful.

Bilateral Hearing Loss Factual Background

The Veteran is seeking entitlement to service connection for a bilateral hearing loss disability.  The Veteran contends that he first noticed hearing problems while on active duty service in the U.S. Army when he worked in the motor pool without hearing protection and also when he went to the shooting range in basic training without hearing protection.  Despite the Veteran's service records being unavailable in the 1973 fire, the Veteran's DD-214 confirms that he was trained in vehicle repair and was assigned to a tranport unit.

In January 2009, the Veteran received VA treatment for hearing aid suitability by an audiologist, D.V.  D.V. noted the Veteran's history of noise exposure in the military with loud trucks, heavy equipment, and weapons.  However, D.V provided no medical opinion regarding the etiology of the Veteran's sensorineural bilateral hearing loss.  See April 2010 medical treatment records.  However, in a January 2010 statement in support of claim, the Veteran reported that the VA audiologist, D.V., told the Veteran that a reason for his hearing loss could be due to the loud noise that the Veteran was continually exposed to from his assignment in the motor pool.  

In March 2010, the Veteran reported that his military service caused his hearing loss.  He said that he experienced incessant deafening noise for which he was never provided hearing protection despite his requests.  On multiple occasions, he requested medical treatment for chronic tinnitus, but was informed by military personnel that this condition would subside.  He said that since service his hearing has continued to get progressively worse.  The Veteran that a year after his discharge he sought medical help for his hearing loss.  He said that in 1955 he underwent unsuccessful aural surgery and his hearing continued to worsen.  

The Veteran said that he purchased hearing aids at his expense and began to receive audiology care from the East Orange, New Jersey VA, which then issued him hearing aids at no cost.  The Veteran stated he did not think his audiologist or otolarynologist would have issued him hearing aids if they did not think his hearing loss was not caused by his military service.  He noted that his military treatment records were destroyed in a fire in 1973 in St. Louis.  

In May 2010, the Veteran reported that the 1973 fire destroyed records that would no doubt clearly reveal the dates that he sought medical attention for his increasing hearing loss due to his assignment in the absolutely deafening environment of the motor pool.  The Veteran stated that over the approximately two years that he was in France, he estimated that he sought medical attention approximately 8 to 10 times.  He said that the military doctors informed him that over time that his hearing would return to normal levels and told to take aspirin.  When the Veteran specifically asked for appropriate hearing protection, he was informed that none was available.  When he returned home, the Veteran said that he sought medical attention and treatment from auditory physicians.  See June 2010 statement in support of claim.

The Veteran said that the auditory physicians ultimately recommended that he undergo aural surgery, which was performed unsuccessfully in 1956.  The Veteran said that his hearing loss continued to deteriorate.  The auditory physicians told him that his hearing loss was consistent with an intervening environmental cause due to its relative rapid onset after having no prior history of hearing loss.  The Veteran said that when he related to the auditory physicians assignment in the military, each concurred that this was the source of his on-going and exacerbated hearing loss.  

The Veteran said that, unfortunately, due to the passage in excess of a half-century, that these medical doctors have since retired and closed their practices and that the records are unavailable to the Veteran despite his attempts to obtain them.  The Veteran said that he currently wears hearing aids in both ears, which only minimally improve his hearing.  The Veteran said that his wife knew him both before and after his military service and that when he returned from France, he often complained to her about his deteriorating hearing conditions caused by his duties in the motor pool.  

In May 2010, the Veteran's wife wrote a letter in support of the Veteran's bilateral hearing loss claim.  She said that she met the Veteran in 1951, prior to his service in the U.S. Army, and that the Veteran had no deficits or impairment in his hearing prior to service, nor did he complain of any auditory difficulties or exhibit any signs of hearing loss.  After the Veteran left service, his wife noticed that she often had to repeat things spoken to him.  He explained to her that his hearing was significantly impaired due to his assignment to the motor pool.  She said that he often described the deafening noise environment that he was subjected to every day.  The Veteran's wife said that he told her that he regularly sought medical attention from U.S. Army medical personnel for his hearing deficit, but that he was told that his hearing would return and to take aspirin.  She said that the Veteran's constant requests for essential hearing and ear protection equipment were denied.

After the Veteran and his wife got married, she said that the Veteran sought medical attention and opinions from audiology specialists as his hearing continued to worsen.  The specialists recommended that the Veteran receive aural surgery and that the medical doctors concurred with the Veteran's assessment that his hearing loss occurring in such a short period of time must have occurred during his military service.  She said that the Veteran underwent unsuccessful surgery in 1956 at the recommendation of the medical practitioners but that the Veteran's hearing loss remained unchanged.

The Veteran's wife said that it was painful to witness the Veteran's hearing deteriorate.  She said that he required the use of bilateral hearing aids that were issued by the VA.  The Veteran's wife said that since she was the only remaining person who knew the Veteran both before and after his military service, she had no doubt that the Veteran's profound hearing loss is directly attributable to his military service.  

In the May 2010 VA examination, the VA examiner reviewed the Veteran's claims file and did an in-person evaluation of the Veteran.  The VA examiner reported that the Veteran was on active duty in the U.S. Army from 1952 through 1954 and that he was stationed in France.  The VA examiner reported that the Veteran had a history of aural surgery on his right year 50 years in the past.  The VA examiner said that the surgery may have been tympanoplasty that lasted 30 years, but then the ear got bad.  The VA examiner also said that the Veteran had left ear surgery 40 years in the past for a possible stapedectomy that was not successful.

Additionally, the VA examiner noted that there was a family history of hearing loss.  The Veteran's mother had age-related hearing loss and his sister had a cochlear implant in one ear from hearing loss due to her pregnancy.  The VA examiner also noted that the Veteran had a history of occupational noise before service when he worked as an auto mechanic and some noise exposure after service when the Veteran worked at a quiet concession stand.  The VA examiner also noted a history of recreational noise exposure from the Veteran riding a motorcycle many years ago without hearing protection.

The Veteran told the VA examiner that he worked as a motor pool mechanic while serving in France.  In this job, the Veteran said that he drove heavy trucks and was exposed to the sound of banging, hammering, and noisy mufflers while he worked.  The Veteran reported that the he was never issued hearing protection, even during the time he went to the shooting range in basic training.

At the May 2010 VA examination, the Veteran's audiogram results were as follows:


500 HZ
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg. Hz
Left 
85 dB
85 dB
95 dB
95 dB
100+ dB
95 dB
Right
75 dB
75 dB
75 dB
80 dB
85 dB
78.75 dB

With respect to the Maryland CNC word test, the Veteran scored 36% for the right ear, but he could not be tested for the left ear due to the veteran s inability to respond appropriately to the speech stimuli and/or to the degree of the hearing impairment.

The VA examiner noted that the Veteran's right ear exhibited a moderately severe (55-69 dB) gently sloping to a severe to profound (90+ dB) sensorineural hearing loss, while his left ear exhibited a severe (70-89 dB) gently sloping to a severe to profound (90 dB+) sensorineural hearing loss.  The Veteran's speech recognition thresholds corroborated the three frequency puretone averages bilaterally.  The VA examiner assessed the test's reliability to be fair.  The VA examiner noted that the Veteran's hearing loss had significant effects on his occupation.  

The May 2010 VA examiner opined that the Veteran's hearing loss was less likely than not (less than a 50/50 probability) caused by, or a result of, noise exposure that the Veteran experienced in the military service.  The VA examiner based his opinion on the Veteran's report of his duties in service, the Veteran's family history of hearing loss, the Veteran's right and left post-military ear surgeries, the Veteran's audiogram not being indicative of noise-induced hearing loss (high frequency) bilaterally, some noise exposure during recreational motorcycle riding, and the Veteran not being in a combat zone.  The VA examiner also made note that the Veteran did not report to the VA examiner his family history of hearing loss, his right and left ear surgeries, and his motorcycle riding.

In August 2010, the Veteran again stated that the records destroyed in the July 1973 fire would have no doubt clearly revealed the dates that he sought medical attention for his increasing hearing loss due to his assignment in the absolutely deafening environment of the motor pool.  The Veteran said that he was ultimately  recommended to undergo aural surgery, which was performed unsuccessfully in 1956.  The Veteran said that his hearing loss continued to deteriorate.  The auditory physicians told him that his hearing loss was consistent with an intervening environmental cause due to its relative rapid onset after having no prior history of hearing loss.  The Veteran said that when he related to the auditory physicians assignment in the military, each concurred that this was the source of his on-going and exacerbated hearing loss.  

The Veteran said that, unfortunately, due to the passage in excess of a half-century, that these medical doctors have since retired and closed their practices and that the records are unavailable to the Veteran despite his attempts to obtain them.  The Veteran said that he currently wears hearing aids in both ears, which only minimally improve his hearing.  The Veteran said that his wife knew him both before and after his military service and that when he returned from France, he often complained to her about his deteriorating hearing conditions caused by his duties in the motor pool.  

In April 2011, VA denied the Veteran service connection for bilateral hearing loss.  

In a June 2011 letter, the New York Ear and Eye Infirmary notified VA that it did not have the Veteran's medical records.  See January 2014 correspondence.

In February 2012, the Veteran submitted a notice of disagreement regarding the bilateral hearing loss denial.  He stated that, upon discharge, his hearing deteriorated so much so that he underwent ear surgery at the New York Eye and Ear Infirmary in New York City on November 26, 1963.  To substantiate this claim, the Veteran included an appointment card for this surgery claim (see July 2017 identification materials) and noted that the infirmary told him that it had destroyed his surgery records in compliance with the law.  

At the May 2017 Board hearing, the Veteran testified that he was not exposed to any post-service extreme noise, noting that he worked at a concession stand in an office building after service.  Prior to this job, the Veteran testified that he worked as a gas station attendant, pumping gas outside.

In May 2017, the Veteran's wife submitted a letter in support of the Veteran's bilateral hearing loss claim.  The Veteran explained to her that he worked on large military vehicles in a confined area with no ear protection.  The Veteran related to her that on numerous occasions he sought medical treatment for the chronic ringing, in his ears, but was military medical personnel implied that there was nothing that could be done for him.  The medical personnel told him that the ringing in his ears would subside, but instead these hearing problems only continued and worsened.  She said that there was also no family history of hearing impairment, or any other environmental cause which would precipitate his hearing problems.  She said that she was certain that the Veteran incurred his longtime hearing problems due to his military work in the motor pool.

Bilateral Hearing Loss Legal Analysis

At the May 2010 VA examination, the Veteran's left and right ear auditory threshold test results were greater than 40 dB in 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 HZ.  Also, his right ear Maryland CNC test results was less than 94 percent and his left ear hearing impairment was incapable of being tested for the Maryland CNC Test.  As such, the Board finds that the Veteran does have a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the Shedden step (1) requirement for a current disability is met.  

Regarding the Shedden step (2) requirement of an in-service injury or disability, while only medical evidence during the Veteran's service in the claims files is an August 1954 exit physical entry noting normal hearing, the Board recognizes that the Veteran's service records were destroyed in the 1973 fire, as noted above, and thus is required to give the Veteran the benefit of the doubt when evidence is in equipoise.  The Veteran's DD-214 confirms that the Veteran was trained in vehicle repair and that he was assigned to a transport unit.  As such, the Board finds the Veteran to be credible in describing the acoustic trauma the Veteran experienced while working in the motor pool and at the firing range during basic training.  Thus, even though there is no medical evidence that supports the finding that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service, the Board concedes that the Veteran sustained acoustic trauma while on active duty.  As such, the Shedden step (2) requirement of an in-service injury or disability has been met.

With respect to the Shedden step (3) requirement for a causal link between a current disability and active duty service, the Board acknowledges that the May 2010 VA examiner opined that it was less likely than not that the Veteran's current hearing loss was caused by, or related to noise exposure during his active duty service.  

However, the Board has several problems with this May 2010 VA opinion.  First, the VA examiner did not address the Veteran's in-service occupational noise exposure in the motor pool as a cause for his hearing loss, but instead ascribes the Veteran's later - but similar - work as a civilian mechanic for a possible cause of his hearing loss.  Second, the VA examiner noted that the Veteran's mother had age-related hearing loss, yet the claims file contains evidence that the Veteran sought treatment for his hearing problems immediately after service as a young man over 50 years ago and that he has had treatment for hearing problems continually since then.  Third, the VA examiner noted that the Veteran rode motorcycles after service without protection as a possible cause for his hearing loss, but does not provide a timeframe for when the Veteran rode these motorcycles.  The Veteran and his wife reported hearing loss immediately after service and if the Veteran rode motorcycles after complaining of hearing loss, then that would indicate that his motorcycle riding was not the cause of his hearing loss.  However, since there is no evidence of the motorcycle riding timeframe, this VA examiner's argument is speculative and, thus, has little probative value.  Also, the VA examiner states that the Veteran sustained loud noise exposure working at a quiet concession stand, but provided no rationale as to how working at a quiet concession stand can cause hearing loss, especially since the Veteran later testified at his May 2017 hearing that he never experienced post-service acoustic trauma.  Finally, even though acoustic trauma can occur outside a combat zone, the VA examiner nevertheless argued that a factor weighing against in-service hearing loss was that the Veteran did not serve in a combat zone.  

In light of the foregoing, the Board ascribes little probative value to the May 2010 VA opinion that found there to be no nexus between the Veteran's current hearing loss and an in-service injury.

There is other evidence that supports a Shedden step (3) requirement for a nexus between the Veteran's current hearing loss and his military service.  The Board notes that the January 2009 VA medical provider listed the Veteran's history of exposure to loud trucks, heavy equipment, and weapons with no hearing protection as a symptom for his assessment that the Veteran had bilateral hearing loss.  While this January 2009 treatment admittedly has no explicit nexus opinion, the Board notes that the medical provider's listing of the Veteran's military history to noise exposure in-service as a symptom for his assessment of bilateral hearing loss has some probative value.  Additionally, the Board finds that the lay testimony and documentary evidence the Veteran and his wife have provided to be highly probative.  Both the Veteran and his wife have consistently over a long period of time described the Veteran's hearing before service and his hearing loss after service and have supported their contentions with medical documentation indicating ear surgery and treatment, thereby indicating a continuity of symptoms of hearing loss.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002); Duenas v. Principi, 18 Vet. App. 512 (2004); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finding that the January 2010 VA treatment and the Veteran's and his wife's lay testimony taken together to be at least as probative as the May 2010 VA medical opinion and resolving all doubt in favor of the Veteran, the Board finds that the Shedden step (3) requirement for a causal link between a current disability and active duty service has been met.  Accordingly, as the Veteran has met all three of the Shedden requirements for establishing service connection, the Veteran's claim for service connection for bilateral hearing loss is granted.

Inguinal Hernia Factual Background

The Veteran claims that his service-connected inguinal hernia is more severe than that represented by the current 0 percent rating assigned when he was granted service connection in April 2011.  Specifically, the Veteran claims that he experiences inguinal hernia pain.  

In June 2010, the Veteran stated he wished to file a claim for a military-related hernia disability, which he said he had surgically repaired in approximately 1967-1968 at the VA medical center in New York City.  He said that the hernia was directly attributable to his work in the motor pool, where he daily lifted heavy objects in the repair of military vehicles.  See July 2010 statement in support of claim.  However, these records are not available for Board verification.  See June 2011 correspondence.

When the swelling worsened after service, the Veteran stated that, since the surgery performed to repair the inguinal hernia on the left side, he has had no further hernia recurrence.  The Veteran denied any change in bowel movements and any hospitalization for any history of bowel obstruction.  Additionally, the Veteran denied any bleeding associated with his rectum.  The Veteran stated that he had to avoid the heavy lifting of items to prevent exacerbation of his inguinal hernia.  The Veteran has residual scarring from the hernia surgery and this causes him some discomfort, especially with direct pressure.  Otherwise, the Veteran denied any other issues and stated that the scarring has been well-healed.  The Veteran stated he has not used any creams or medications over the past 12 months.

In light of the foregoing, the March 2011 VA examiner diagnosed the Veteran with post inguinal hernia repair with residual scarring without functional impairment.  This diagnosis was related to in-service treatment as he was diagnosed with left hernia in military service.

In April 2011, VA assigned a 0 percent rating disability for an inguinal hernia and a 0 percent rating for a inguinal hernia scar.  

In the February 2012 notice of disagreement, the Veteran said that he incurred a hernia while he was still on active duty and that he sought medical intervention for it several times through the military medical unit.  After his discharge, the Veteran said that the hernia condition worsened and that he eventually had it repaired at the VA medical center located in Brooklyn, New York.  However, his medical records were destroyed in the July 1973 fire so these treatment records were unavailable.  Also, the VA Brooklyn Medical Center, Medical Records Unit had apparently purged its old records so a record of his hernia surgery was also not available for review.

The Veteran noted that this hernia condition persists to this date, causing him significant pain and debilitation.  He said that he had no prior physiological pre-dispositions which could account for this condition.   He said that his wife's January 2011 letter confirmed that, prior to entering the service, no hernia condition existed.  Her letter also said that after the Veteran's discharge and return home, he was diagnosed and unsuccessfully treated for the hernia condition.   

In January 2014, the Veteran's wife submitted a statement regarding the Veteran's hernia condition.  She recounted that the Veteran went to the VA medical center in New York City in 1960 or 1961 for a physical examination for his abdominal pains, but that the records were not retrievable.  She said that these records revealed a hernia condition and that the physician told him that the hernia in all likelihood was incurred due to the Veteran's military service.  The Veteran was assigned to the motor pool and routinely lifted heavy automotive parts without being provided protective supports (truss) or instruction on how to appropriately lift heavy objects without sustaining an injury.  She said that the physician ruled out any other potential environmental or genetic causes for his condition.  She said that the Veteran subsequently underwent surgery to alleviate this condition, but that the pain and disability has persisted to this day.

At the May 2017 Board hearing, the Veteran stated that he got a hernia when he was lifting heavy equipment in the motor pool while he was in the military.  The Veteran said that the condition keeps recurring in the form of off and on pain and that these days, it pops out and that his condition gives him discomfort similar to bad back pain currently.  He said that his doctor told him that he should not wear a truss because it would make his condition worse.  Despite his complaints, the Veteran said that he had no surgery currently scheduled, since he was concerned about having surgery at 85 years old.  




Inguinal Hernia Legal Analysis

The Board notes that, as a preliminary matter, the medical evidence only shows, that the Veteran had a hernia on the left side.  Therefore, no additional or separate rating is warranted for any second, or bilateral, hernia.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1 (2017).

As noted above, a higher evaluation of 10 percent is not warranted unless evidence demonstrates a postoperative recurrent hernia which is readily reducible and well supported by a truss or belt.  Here, the Veteran does not meet the criteria for a compensable evaluation since he testified that he does not wear a truss or belt and has experienced no hernia recurrences.  While the Veteran testified that he was supposed to get another hernia surgery, to date it has not been scheduled and there is no medical evidence indicating a need for additional surgery in the claims file. 

Therefore, the Board finds that as the preponderance of the evidence is against a finding that the service-connected inguinal hernia requires the use of a supporting belt or truss, at any point during the appeals period, a compensable rating is not warranted under the appropriate Diagnostic Code.  Therefore, the claim for an increased rating for inguinal hernia must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).

Hernia Scar Factual Background

The March 2011 VA examiner observed that the Veteran's left inguinal area had a 6 centimeter by 1 centimeter linear scar that was well healed.  It was flat skin-colored without deep tissue involvement and was superficial.  The VA examiner noted that there was no evidence of active inflammation and no skin breakdown or tissue atrophy.  Also, there was no tenderness to palpation and it was not disfiguring.  It caused no restriction of movement.  The VA examiner noted that no further photographs were needed at this time

At the Board hearing in May 2017, the Veteran stated that he underwent inguinal hernia repair which left a residual scar.  He said that this hernia scar bothered him once in a great while, experiencing a pulling sensation that then goes away.  However, the Veteran said that the scar does not feel tender to the touch.

Hernia Scar Legal Analysis

As noted above, a 0 percent evaluation is granted unless there are one or two scars that are unstable or painful and a 10 percent evaluation is granted when there are one or two scars that are unstable or painful.  Here, the exam findings noted do not show a painful scar and no functional impairment was shown.

Therefore, the Board finds that as the preponderance of the evidence is against a finding that the service-connected inguinal hernia scar has a painful scar at any at any point during the appeals period, a compensable rating is not warranted under the appropriate Diagnostic Code.  Therefore, the claim for an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER


Entitlement to a compensable rating for an inguinal hernia denied. 

Entitlement to a compensable rating for a inguinal hernia scar is denied. 

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


